 JOHN S. SWIFT COMPANY, INC.185John S. Swift Company, Inc.andLocal No. 4, AmalgamatedLithographers of America.'Case No. 13-CA-3928.Septem-ber 15, 1961DECISION AND ORDERUpon charges duly filed by Local No. 4, Amalgamated Lithogra-phers of America, AFL-CIO, herein called the Union, the GeneralCounsel of the National Labor Relations Board, by the Regional Di-rector for the Thirteenth Region, issued a complaint dated January12, 1961, against John S. Swift Company, Inc., herein called the Re-spondent, alleging that the Respondent had engaged in and was en-gaging in unfair labor practices within the meaning of Section8(a.) (1) and (5) and and Section 2(6) and (7) of the National LaborRelations Act, as amended.Copies of the charge, complaint, andnotice of hearing before a Trial Examiner were duly served uponthe Respondent and the Charging Party.With respect to the unfair labor practices, the complaint alleges, insubstance, that the Union was and is the exclusive representative ofall lithographic production employees of the Respondent Employerin an appropriate unit, and that on June 22, 1960, and at all timesthereafter,Respondent unlawfully refused to bargain collectivelywith the Union.The Respondent's answer, filed January 18, 1961, admits certainjurisdictional and factual allegations of the complaint, but denies thecommission of any unfair labor practices.On January 27, 1961, all parties to this proceeding entered into astipulation of facts, and on February 2, 1961, jointly moved to transferthis proceeding directly to the Board for findings of fact, conclusionsof law, and decision and order.The motion states that the partieshave waived their rights to a hearing before a Trial Examiner, andto the issuance of an Intermediate Report. The motion also providesthat the charge, complaint, answer, and stipulation of facts constitutethe entire record in the case.On February 14, 1961, the Board granted the parties' motion totransfer the case to the Board.Briefs were thereafter filed by theGeneral Counsel, the Union, and the Respondent.Upon the basis ofthe parties' stipulation of facts, the briefs, and the entire record inthe case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe Respondent, a Missouri corporation, is engaged in the printingand processing of lithographic materials at its Chicago, Illinois, plant.1On March 10,1961,the Union filed a motion to correct the documents in this case bydeleting the designation "AFL-CIO" following the Union's nameNo objection havingbeen filed by any of the parties, the motion was granted on March 28, 1961133 NLRB No. 15. 186DECISIONS OF NATIONAL LABOR RELATIONS BOARDDuring the calendar year 1960, a representative period, Respondentshipped finished products valued in excess of $50,000 directly to pointsoutside the State of Illinois.The Respondent admits, and we find, that it is engaged in commercewithin themeaningof the Act.II.THE LABOR ORGANIZATION INVOLVEDLocal No. 4, Amalgamated Lithographers of America,is a labororganization as defined in Section 2 (5) of the Act.III.THE UNFAIR LABOR PRACTICESThe facts as stipulated show that the Union was certified as bar-gaining agent for all lithographic production employees at Respond-ent's Chicago plant on June 1, 1956.2Beginning in July 1956, theUnion and Respondent carried on extensive bargaining, but no con-tract was negotiated.On March 15, 1957, the Union filed charges,and on July 16, 1958 a complaint issued, alleging that Respondenthad engaged in certain unfair labor practices at various times in1956 and early 1957,3inter alia,by (1) refusing and failing to furnishthe Union with certain wage data, (2) refusing and failing to furnishthe Union with certain information regarding Respondent's healthand welfare plan, and (3) refusing at certain times to meet with theUnion for the purpose of bargaining.On August 10, 1959, the Board issued its Decision and Order,' find-ing, inter alia,5that Respondent had violated Section 8(a) (5) and(1) of the Act by refusing to supply the Union with the requesteddata as to wages and as to its health and welfare plan. The Boardordered Respondent to "Cease and desist from . . . refusing to bar-gain . . . by refusing and failing to furnish" data as to wage ratesand as to Respondent's health and welfare plan; affirmatively theBoard ordered that Respondent "upon request, bargain collectively... by furnishing" said data.2The complaint alleges,and Respondent admits,that the appropriate unit consists ofall lithographic production employees at the Respondent'sChicago,Illinois,plant, in-cluding offset pressmen,offset pressmen helpers and feeders and their apprentices, offsetstrippers,offset spotters and opaquers, offset cameramen,offset platemakers and appren-tices, pasteupmen,lithographic artists, film filer and negative storagemen,but excludinglithographic typists and stockhandlers,office clerical employees,guards,professional em-ployees,and supervisors as defined in the Act3The complaint also alleged violations of Section 8(a)(3) and (1) In the discharge of26 employees,and two instances of interrogation in violation of Section 8(a) (1)4John S Swift Company,Inc,124 NLRB 394'The Board dismissed certain specific allegations that Respondent did not bargain ingood faith concerning a health and welfare plan,and that Respondent acted in bad faithin failing to meet with the Union.No violation of Section 8(a) (3) was found in thedischarge of 20 employees for engaging in a partial strike by refusing to work overtimeA violation of Section 8(a) (3) was found in the discharge of six other employees. JOHN S. SWIFT COMPANY, INC.187On May 2, 1960, the Court of Appeals for the Seventh Circuit en-forced,inter alia,the Section 8(a) (5) aspects of the Board's Order'The court ordered Respondent to "cease and desist from . . . refusingand failing to furnish the Union with" the data, and affirmatively,"furnish the Union with" the data.Following the court enforcement, the Union on June 22, 1960, re-quested Respondent to supply it with the data in question.On July 8Respondent sent the Union certain data which was current only toJune 4, 1957 (i.e., current to the end of the Union's certification year),and on September 12 informed the Union that, in Respondent'sopinion, it had complied with all facets of the court's Order.OnOctober 12, 1960, the Union requested that Respondent meet with itfor collective bargaining, and that it supply the Union with currentdata.Respondent refused, alleging that the Union had lost its ma-jority.Thereafter, on November 4, the Union filed the charges inthis case, which, however, the Regional Director dismissed.TheUnion thereupon appealed the dismissal to the General Counsel, whooverruled the Regional Director and ordered that a complaint shouldbe issued.The complaint, which issued on January 12, 1961, allegesthat Respondent has violated Section 8(a) (5) by a general refusalto bargain with the Union as well as a failure and refusal to supplythe Union with current data requested.Respondent contends that it need not bargain with the Union be-cause the Union has lost its majority. It asserts that by valid dis-charge of the 20 employees for refusing to work overtime, the Unionlost its majority, and that the Union's right to bargain terminated 1year after certification.However, it has nowhere been establishedthat the Union lost its majority.Even after the discharge of the 20employees, the Union may well have maintained its majority. In thiscontext, the only effective test of any doubt as to union majority is aBoard election 7During the certification year, when the dischargestook place, the Union's majority is presumed, absent unusual circum-stances, and these discharges do not involve unusual circumstanceswithin the limited exception to the rule.'Accordingly, we find nomerit in Respondent's contention that the Union lost its majority.Respondent limited itself under the Board and court Order to sup-plying data only as of June 4, 1957. This plainly was useless to theUnionin 1960.Respondent impliedly concedes that if it was re-quired to bargain with the Union in 1960, the data requested as tonames, classification, and wage rates, and as to Respondent's healthand welfare plan, had to be current. The Board has often held that8The court enforced the entire case with the exception of one Section 8(a) (3) dischargeand one instance of interrogation7 Ray Brooks v. N L.R B ,348 U S.96, 1038 Ray Brooks v. N.L R B , supra;N L R B. v. P. Lorillard Company,314 U S 512 188DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe employer must make every reasonable effort to supply the unionwith the requested relevant information, and that it mustbe aspreciseand as current as is available.' It is onlyreasonableto assume thatthe Board and the court did not have the intention of requiring ameaningless act, i.e., that obsolete data be furnished.Necessarily, the Section 8(a) (5) violations found by the Board andenforced by the court constitute a conclusion that Respondent, by re-fusingto supply data in the circumstances of the case, had failed tobargain in good faith within the meaning of Section 8(d) and8 (a) (5) of the Act.10 The Board determined, and the court concurred,that the data was relevant and necessary to the Union in order thatitmight carry on intelligent bargaining with Respondent.Under theallegations of the instant complaint, we find that, by refusing to sup-ply the required data on a current basis, Respondent has deprived theUnion of the means by which it could intelligently bargain with theRespondent as contemplated by the Act.l"Respondent contends that it was bound to bargain with the Uniononly during the year immediately following the date of the Union'scertification as exclusive bargaining representative, which period ter-minated on June 1, 1957. It is a settled determination of the Boardthat it best effectuates the policies of the Act to require employers tobargain with the union shown to have had a majority on the date ofthe employers' unlawful refusal to bargain.12As previously found bythe Board and the court, Respondent had unlawfully refused to bar-gainwith the Union on and after September 19, 1956.Where litiga-tion of unfair labor practices intervenes and prevents the certifiedagent from enjoying a free period of a year after certification toestablish bargaining relations, it is entitled to resume its free periodafter termination of the litigation.13Particularly in view of the above, it is clear that, even apart from itsfailure properly to comply with the Board's Order to supply data asenforced by the court,"' Respondent's obligation to bargain under theSeeAmerican Smelting and Refining Company,Tacoma Plant,115 NLRB 55, 60.1u InN L R.B. v. Truitt MfgCo , 351 U.S. 149, involving a refusal to supply data aftera company plea of inability to pay, the Supreme Court said : "Each case [involving analleged Section 8(a) (5) violation]must turn upon its particular facts.The inquiry mustalways be whether or not under the circumstances of the particular case the statutoryobligation to bargain in good faith has been met...We conclude that there is sup-port in the record for the conclusion of the Board here that Respondent did not bargainin good faith . . " See also,N L.R B v American National InsuranceCo , 343 U S395, 409-410.11 SeeF.W WoolworthCo, 109 NLRB 196;American Smelting and Refining Company,supra12N.L R.B v. P. Lorillard Company, supra13Arlington-Fairfax Broadcasting Company, Inc.,95 NLRB 846, 860,enfd. 204 F. 2d128 (C.A. 4) ;Semi-Steel Ca8ting Company,88 NLRB 609, 610.14The Regional Director stated,in his Closing Compliance Report, that:"It Is theCompliance Officer's opinion that the Company satisfied this requirement(the Court'sOrder)by furnishing information up to June 4, 1957 "He states,in his letter to theparties of September 30, 1960, that:"After full consideration of . . . the case,it appearsthat the Respondent has satisfactorily complied with the . . requirements of the Court JOHN S. SWIFT COMPANY, INC.189Act continued after the court's decree, and that Respondent failed tofulfill such obligation.Thus, we find that Respondent violated Sec-tion 8 (a) (5) after court enforcement by generally refusing to bargainwith the Union and by continuing its refusal and failure to supply,upon the Union's request, current data necessary for bargaining.-IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in Section III, above,occurring in connection with its operations as described in section I,above, have a close, intimate, and substantial relation to trade, traffic,and commerceamongthe several States, and tend to lead to labor dis-commerce.V. THE REMEDYHaving found that the Respondent has engaged in certain unfairlabor practices, we shall order that it cease and desist therefrom andthat it take certain affirmative action designed to effectuate the policiesof the Act.Having found that the Respondent refused to bargain collectivelywith the Union as the exclusive representative of employees in the ap-propriate unit, we shall order that the Respondent furnish the Union,upon request, with current information as to names, classification, andwage rates of the employees in the appropriate unit, and as to Re-spondent's health and welfare plan, and that the Respondent bargaincollectively with the Union, upon request, as the statutory representa-tive of the employees in that unit, and, if an understanding is reached,embody such understanding in a signed agreement.CONCLUSIONS OF LAW1.Local No. 4, Amalgamated Lithographers of America,is a labororganization as defined in Section 2 (5) of the Act.2.All lithographic production employees at the Respondent's Chi-cago, Illinois plant, including offset pressmen, offset pressmen helpersand feeders and their apprentices, offset strippers, offset spotters andopaquers, offset cameramen, offset platemakers and apprentices, paste-upmen, lithographic artists, film filer and negative storagemen, butexcluding lithographic typists and stockhandlers, office clerical em-ployees, guards, professional employees, and supervisors as defined inDecree . . . and . . the files in this matter are hereby closed and will be continued asa closed case80long asthe presentstatus of compliance continues"[Emphasis sup-plied ]The General Counsel reversed the Regional Director's dismissal of the charges inthe present case, and the issuance of the complaint necessarily overrode the conditionalcompliance report.The failure to bargain generally and the refusal to supply currentdata changed the tentative compliance conditions and effectively removed Respondent fromany status of compliance., 190DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Act, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.3.The above-named labor organization was on June 1, 1956, and hasbeen at all times thereafter the exclusive representative of all the em-ployees in the above-described unit for the purposes of collectivebargaining within the meaning of Section 9 (a) of the Act.4.By refusing to bargain with the above-named labor organizationby refusing to supply it with current information as to names, classi-fication, and wage rates of the employees in the appropriate unit, andas to Respondent's health and welfare plan, the Respondent has en-gaged in and is engaging in unfair labor practices within the meaningof Section 8 (a) (5) of the Act.5.By refusing to bargain collectively with the above-named labororganization, as the exclusive representative of all the employees inthe unit described above, the Respondent has engaged in and is en-gaging in unfair labor practices within the meaning of Section8(a) (5) of the Act.6.By the aforesaid conduct, the Respondent has interfered with,restrained, and coerced employees in the exercise, of rights guaran-teed by Section 7 of the Act, and has thereby engaged in, and is en-gaging in unfair labor practices within the meaning of Section8(a) (1) of the Act.7.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2(6) and (7) ofthe Act.ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, John S. Swift Company,Inc., Chicago, Illinois, and its officers, agents, successors and assigns,shall :1.Cease and desist from :(a)Refusing to bargain collectively with Local No. 5, Amalgam-ated Lithographers of America, by refusing to supply said labor or-ganization with current information as to names, classification, andwage rates of the employees in the appropriate unit, and as to Respond-ent's health and welfare plan.(b)Refusing to bargain collectively with Local No. 4, Amalgam-ated Lithographers of America, as the exclusive bargaining repre-sentative of the employees in the following appropriate unit :All lithographic production employees at the Respondent's Chicago,Illinois, plant, including offset pressmen, offset pressmen helpers andfeeders and their apprentices, offset strippers, offset spotters andopaquers, offset artists, film filer and negative storage men, but ex- JOHN S. SWIFT COMPANY, INC.191cluding lithographic typists and stockhandlers, office clerical em-ployees, guards, professional employees, and supervisors as definedin the Act.(c) In any like or related manner, interfering with, restraining orcoercing employees in the exercise of the rights guaranteed by Sec-tion 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(a)Upon request, furnish Local No. 4, Amalgamated Lithog-raphers of America, with current information as to names, classifi-cation, and wage rates of the employees in the appropriate unit, andas to Respondent's health and welfare plan.(b)Upon request, bargain collectively with Local No. 4, Amalgam-ated Lithographers of America, as the exclusive representative ofthe employees in the appropriate unit, as found above, and, if anunderstanding is reached, embody such understanding' in a signedagreement.(c)Post at its Chicago, Illinois, plant, copies of the notice attachedheretomarked "Appendix:" 15Copies of such notice, to be fur-nished by the Regional Director for the Thirteenth Region, shall,after being duly signed by Respondent's authorized representative,be posted by the Respondent immediately upon receipt thereof, inconspicuous places including all places where notices to employees arecustomarily posted, and maintained by it for at least 60 consecutivedays thereafter.Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or covered by anyother material.(d)Notify the Regional Director for the Thirteenth Region, inwriting, within 10 days from the date of this Order, what steps theRespondent has taken to comply therewith.u In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT refuse to bargain collectively with Local No. 4,Amalgamated Lithographers of America, by refusing to supplysaid labor organization with current information as to names,classification, and wage rates of the employees in the appropriateunit, or as to Respondent's health and welfare plan. 192DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT refuse to bargain collectivelywithLocal No. 4,Amalgamated Lithographers of America,as the exclusive bar-gaining representative of the employees in the following appro-priate unit :All lithographic production employees at the Respondent'sChicago, Illinois, plant including offset pressmen, offsetpressmen helpers and feeders and their apprentices, offsetstrippers,offset spotters and opaquers,offset cameramen,offset platemakers and apprentices,pasteupmen,lithographicartists,film filer and negative storagemen,but excludinglithographic typists and stockhandlers,office clerical em-ployees,guards, professional employees,and supervisors asdefined inthe Act.WE WILL,upon request, furnish Local No.4,AmalgamatedLithographers of America,with current information as to names,classification,and wage rates of the employees in the appropriateunit,and as to Respondent's health and welfare plan.WE WILL,upon request,bargain collectively with Local No. 4,Amalgamated Lithographers of America,as the exclusive bar-gaining representative of the employees in the appropriate unit,and, if an understanding is reached,embody such understandingin a signed agreement.WE WILL NOT, in any like or related manner, interfere with,restrain,or coerce employees in the exercise of the rights guaran-teed them by Section7 of the Act.JOHN S. SWIFTCOMPANY, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered,defaced, or covered by any other material.E.W. Bliss CompanyandPatternmakers League of NorthAmerica, Grand Rapids Association,AFL-CIO,Petitioner.Case No. 7-RC-4894. September 15, 1961DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Burton R. Horowitz, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-133 NLRB No. 29.